Citation Nr: 1341657	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-38 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for service-connected left knee disability, initially characterized as Osgood-Schlatter's Disease and postoperative arthrotomy of the left knee and later defined as total left knee arthroplasty, variously evaluated throughout the appeal period.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1964 to January 1967.  His military records reflect that he served in the Republic of Vietnam and was decorated with the Combat Infantryman Badge and the Bronze Star Medal with "V" device to denote valor in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased rating for what was classified at the time as Osgood-Schlatter's disease of the left knee and postoperative arthrotomy of the left knee.  The RO also denied the Veteran's claims for service connection for a low back disorder, a right knee disorder, and a bilateral hip disorder, all including as secondary to his service-connected left knee disability. 

Since the March 2006 decision, the RO has issued multiple additional rating decisions in which it re-characterized the Veteran's left knee disability as total left knee arthroplasty (left TKA) and assigned a 40 percent disability rating prior to April 19, 2006; a 100 percent disability rating from April 19, 2006, to May 31, 2007 for surgical implantation of the left knee prosthetic; a 60 percent disability rating from June 1, 2007, to April 13, 2009; a 100 percent disability rating from April 14, 2009, to May 31, 2010 for surgical revision of a left TKA; and a 30 percent disability rating from June 1, 2010.  As the maximum VA compensation benefit has been assigned for the period from April 19, 2006, to May 31, 2007 and April 14, 2009, to May 31, 2010, the only issues before the Board are the propriety of the ratings assigned to the Veteran's left knee disability for the period prior to April 19, 2006; for the period from June 1, 2007 to April 13, 2009; and for the period from June 1, 2010, onwards.  [See AB, Appellant, v. Brown, 6 Vet. App 35 (1993): On a claim for an original or an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit (i.e., a total, 100 percent rating) allowed by law and regulation and, thus, such a claim remains in controversy where less than the maximum available benefit is awarded.]

In October 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.

In February 2011 February 2012, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Following the latest remand, the appeal was readjudicated, and the prior adverse determinations confirmed and continued in an August 2013 supplemental statement of the case.  The case was returned to the Board in August 2013, and the Veteran now continues his appeal.  

As will be discussed in further detail in the REMAND portion of the decision below, the issues of entitlement to service connection for a right knee disorder, a bilateral hip disorder, and a low back disorder (all including as secondary to service-connected left knee disability) and the claim for a TDIU are remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to April 19, 2006, the Veteran's left knee disability was rated as Osgood-Schlatter's disease, postoperative arthrotomy, and was stable on all planes.  The left knee disability was status post patellar resection and was manifested by subjective left knee pain, range of motion on extension limited to 5 degrees due to a flexion contracture deformity and flexion to 80 degrees, with pain throughout the entire range of motion and increased pain on repetitive use, but with no associated additional loss of motion and no fatigue, weakness, lack of endurance, or incoordination.  The Veteran wore a supportive brace for his left knee.  

2.  For the period from June 1, 2007 to April 13, 2009, the Veteran's left knee disability was rated as left TKA and was manifested by chronic residuals of prosthetic implantation, including severe painful motion and weakness, which ultimately required surgical revision of the left TKA on April 14, 2009.   

3.  For the period from June 1, 2010, onwards, the Veteran's left knee disability is rated as left TKA and is manifested by a well-positioned and functional prosthetic joint that displayed good range of stable motion with minimal pain and no radiographic evidence of loosening of the prosthetic and no clinical evidence of post-surgical claudication or hardware failure, with well-healed and non-painful residual surgical scars and a flexion contracture deformity of 10 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent prior to April 19, 2006 for Osgood-Schlatter's disease, left knee, postoperative arthrotomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262 (2013).

2.  The criteria for an evaluation in excess of 60 percent for left TKA for the period from June 1, 2007 to April 13, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).

3.  The criteria for an evaluation in excess of 30 percent for left TKA for the period from June 1, 2010, onwards, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the claims decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

With regard only to the claim for an increased rating for the left knee, decided on the merits herein, this matter stems from the Veteran's application for a rating increase that was filed with VA on April 24, 2003.  A June 2003 rating decision awarded the Veteran an increased rating, from 30 percent to 40 percent, effective April 23, 2003 (i.e., the date of claim, per 38 C.F.R. § 3.400(o)(2)).  Subsequent submissions from the Veteran of medical evidence relating to his left knee were received by VA, along with written assertions that he was entitled to a rating increase for this disability.  The matters were addressed in various RO rating decisions, which confirmed and continued the 40 percent evaluation assigned.  It was not until a March 2006 rating decision that the Veteran then filed an express notice of disagreement with the confirmation of the 40 percent evaluation assigned.  However, as the file indicates that the Veteran had continued to submit clinical and testimonial evidence that was relevant to his left knee claim within the one-year appellate period following each RO decision addressing this issue on and since the June 2003 rating action, for effective date purposes finality did not attach to the June 2003 decision or the subsequent rating decisions prior to the March 2006 rating action being appealed and the current claim is deemed to have been ongoing since the application to reopen in April 2003.  See Bond v. Shinseki, 659 F.3d 1362 (2011).  

A VCAA notice letter addressing the left knee rating issue was dispatched to the Veteran in July 2005, prior to the adjudication of this claim in the March 2006 rating decision now on appeal.  During the pendency of the claim, a VCAA notice letter that fully complied with the notice requirements prescribed by 38 U.S.C. § 5103(a) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) was provided to the Veteran in correspondence dated in February 2011.  Although fully compliant notice did not preceded the initial RO adjudication of the Veteran's claim decided herein, this defect in the timing of notice has been cured by a subsequent readjudication of the matter on appeal by the agency of original jurisdiction, most recently in a rating decision/supplemental statement of the case dated in August 2013.  [See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006): The issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect.]  
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).
VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the increased rating claim adjudicated herein.  As previously discussed, the increased rating claim regarding the left knee stems from April 2003; therefore, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from April 2002 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that VA, Social Security Administration (SSA), and private clinical records relating to the Veteran's left knee for the period spanning April 2002 to August 2013, including reports of VA medical examinations of the left knee at issue, dated in May 2003, June 2004, November 2005, September 2007, February 2011, and March 2013, have been obtained and associated with the claims file, or are otherwise viewable on the VBMS and Virtual VA electronic information databases.  The Board has reviewed the aforementioned examination reports and notes that the Veteran's pertinent clinical history was considered by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examinations are therefore deemed adequate for rating purposes only with respect to the increased rating issue for the left knee.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran presented oral testimony in support of his claim before the undersigned Veterans Law Judge in an October 2010 hearing, where he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, at the October 2010 hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claim of entitlement to increased ratings for his left knee disability.  See transcript of October 26, 2010 hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the October 2010 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the increased rating claim for a left knee disability decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged, but only with respect to this matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this specific issue on appeal.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
II.  Increased rating law and regulations for a knee disability - generally.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When rating a musculoskeletal disability such as the knee disorder at issue, functional loss due to pain must be considered.  A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The examination upon which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements. Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

A knee disability may be rated under both the Diagnostic Code for arthritis and the Diagnostic Code for joint instability.  The VA Office of the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003-5010 and 5257 of 38 C.F.R. § 4.71a.  The Office of the General Counsel noted that Diagnostic Code 5257 specifically addressed only instability of the knee and Diagnostic Code 5003-5010 specifically addressed only arthritis and disability from arthritis due to limitation of range of motion, as contemplated in the criteria contained in Diagnostic Codes 5260 and 5261.  The Office of the General Counsel determined that because Diagnostic Codes 5257 and 5003 applied either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which was to be avoided under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997).  

Impairment on the basis of ankylosis of the knee under Diagnostic Code 5256, whose criteria provide the following (for ratings above 30 percent only):

5256
Knee, ankylosis of:




Extremely unfavorable, in flexion at an angle of 45 degrees or more
60

In flexion between 20 degrees and 45 degrees
50

In flexion between 10 degrees and 20 degrees   
40
         Favorable angle in full extension, or in slight flexion between 0° and 10°     30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013)

Impairment on the basis of joint instability under Diagnostic Code 5257, whose criteria provide the following:

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability: 


Severe
30

Moderate
20

Slight  
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013)

Impairment on the basis of limitation of motion on flexion and extension is rated under Diagnostic Codes 5260 and 5261, respectively, whose criteria provide for the following:

5260 	Leg, limitation of flexion of:

		Flexion limited to 15 degrees         30
		Flexion limited to 30 degrees         20
		Flexion limited to 45 degrees         10
		Flexion limited to 60 degrees           0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013) 

5261	 Leg, limitation of extension of:

		Extension limited to 45 degrees    50
		Extension limited to 30 degrees    40
		Extension limited to 20 degrees    30
		Extension limited to 15 degrees    20
		Extension limited to 10 degrees    10
		Extension limited to 5 degrees        0
 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013) 

If the evidence demonstrates right tibia and fibula impairment, the right knee may be rated under Diagnostic Code 5262, which provides for the following evaluations: 

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013)

The Board notes that Diagnostic Code 5258 provides for no higher than a 20 percent evaluation on the basis of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and Diagnostic Code 5259 provides for only a 10 percent evaluation on the basis of symptomatic residuals following removal of the semilunar cartilage.  The present claim involves staged rating that are at no less than 30 percent at any time during the pendency of the claim.  As neither Diagnostic Code 5258 nor 5259 provides for the assignment of a rating higher than 30 percent, there is no need to consider rating the present claim using their criteria.

Rating a knee disability following surgical replacement of the disabling joint with a prosthetic is rated under the criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides for the following:

5055 	Knee replacement (prosthesis).

		Prosthetic replacement of knee joint:
			For 1 year following implantation of prosthesis                                100
			
			With chronic residuals consisting of severe painful motion or
			 	weakness in the affected extremity                                                 60
			
			With intermediate degrees of residual weakness, pain or limitation
		 		of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.
			
          Minimum rating	                                                                           30

38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013)

(a.)  Propriety of the 40 percent evaluation assigned to the Veteran's left knee disability, rated as Osgood-Schlatter's disease, postoperative arthrotomy, for the period prior to April 19, 2006.

By history, the Veteran's service medical records show that X-rays of his left knee that were obtained in February 1964, slightly more than one month after his entry into active duty, revealed finings consistent with Osgood-Schlatter's disease.  His left knee become persistently symptomatic during active duty following a spraining injury.  He underwent surgery for treatment of his injury during active duty.  He was discharged from service in January 1967 and was subsequently granted service connection for Osgood-Schlatter's disease.  Post-service records reflect ongoing treatment for chronic left knee complaints, manifested by pain and pain on use, and joint instability associated with degenerative joint disease.  He underwent several more surgical procedures to relieve his symptoms and repair his left knee, including a left patellectomy in 1969.  Prior to April 23, 2003, a 30 percent evaluation was assigned and in effect for the left knee disability.

The Veteran's present appeal stems from his application to reopen his claim for a rating increase for his impaired left knee, which was received by VA in April 2003.  Based on clinical evidence pertinent to the period, the RO awarded the Veteran a 40 percent evaluation for Osgood-Schlatter's disease, left knee, postoperative arthrotomy, effective from the date of claim.  The clinical evidence pertaining to the state of the Veteran's left knee prior to April 19, 2006, includes outpatient treatment notes dated from April 2003 to April 2006 and the reports of VA examinations performed in May 2003, June 2004, and November 2005, which collectively show that the Veteran used a brace and a supportive cane and walked with a gait that favored his impaired left knee.  The records and the Veteran's testimonial accounts reflect that his left knee disability was primarily manifested by subjective left knee pain, with range of motion on extension limited to 5 degrees due to a flexion contracture deformity and flexion to 80 degrees, with pain throughout the entire range of motion and increased pain on repetitive use, but with no associated additional loss of motion and no fatigue, weakness, lack of endurance, or incoordination.  Although the evidence reflects that his left knee was largely stable on stress testing, the Veteran wore a supportive brace for his left knee.  

The Board has considered the foregoing clinical findings and the statements of the Veteran regarding the severity of his left knee disability and finds that they present a disability picture that more closely approximates the criteria for a 40 percent evaluation under Diagnostic Code 5262 for impairment of the left tibia and fibula due to nonunion, requiring a brace.  Thusly, the 40 percent evaluation assigned for the period prior to April 19, 2006, is deemed to appropriately compensate the Veteran for his level of left knee impairment at the time.  Assignment of an evaluation above 40 percent is not warranted as limitation of extension to 45 degrees is not demonstrated, such that a 50 percent evaluation may be assigned under Diagnostic Code 5261, nor does the evidence objectively demonstrate the presence of ankylosis, which is an orthopedic condition in which the affected joint is fused and immobile at a set angle, such that an evaluation above 40 percent may be assigned under Diagnostic Code 5256.  In the absence of any clinical evidence of recurrent subluxation or instability, assignment of a separate evaluation under Diagnostic Code 5257 is also not warranted.  Therefore, in view of the foregoing discussion, the claim for a rating increase in excess of 40 percent for a service-connected left knee disability prior to April 19, 2006 must be denied.  Because the evidence in this case is not approximately balanced with respect to this aspect of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       

(b.)  Propriety of the 60 percent evaluation assigned to the Veteran's left knee disability, rated as left TKA, for the period from June 1, 2007 to April 13, 2009.

The pertinent medical records show that the Veteran underwent surgery on April 19, 2006, for a left TKA.  Pursuant to Diagnostic Code 5055, he was assigned a 100 percent rating for the year following implantation of the prosthesis, after which a 60 percent evaluation was assigned.  A 60 percent evaluation is assigned for chronic residuals of prosthetic implantation, including severe painful motion and weakness, and the clinical records pertaining to the period from June 1, 2007 to April 13, 2009, including the reports of VA examinations conducted in September 2007 and November 2008 reflect these findings.  The poor results of the initial left TKA were such that the Veteran ultimately required surgical revision of the left TKA on April 14, 2009.  The 60 percent evaluation assigned is the maximum evaluation provided by the schedule for the time following the one-year postoperative period during which a 100 percent rating had previously been in effect under Diagnostic Code 5055.  There is no other higher rating provided by the applicable Diagnostic Codes.  Therefore, the claim for an evaluation in excess of 60 percent for the period from June 1, 2007 to April 13, 2009 must be denied.      

(c.)  Propriety of the 30 percent evaluation assigned to the Veteran's left knee disability, rated as left TKA, for the period from June 1, 2010, onwards.

The clinical records reflect that the Veteran underwent a surgical revision of his left TKA on April 14, 2009.  Pursuant to Diagnostic Code 5055, a 100 percent evaluation was assigned for the one-year postoperative period following the surgery, after which a 30 percent evaluation was assigned, effective June 1, 2010.  The Veteran testified before the Board in October 2010 that his left knee was painful but less painful than it had been prior to the April 2009 left TKA revision and that he no longer needed to wear a supportive brace for the left knee, although he occasionally used a cane to support himself when walking.  He experienced difficulty with prolong walking and standing, negotiating stairs, and performing squatting motions.  He admitted that he obtained significantly better results from his left TKA revision in April 2009 than his first initial surgical implantation of the prosthetic in April 2006.  Clinical outpatient treatment records for the period from June 2010 to the present, which include the reports of VA examinations conducted in February 2011 and March 2013, show that the Veteran's left knee disability is manifested by a well-positioned and functional prosthetic joint that displayed good range of stable motion with minimal pain and no radiographic evidence of loosening of the prosthetic and no clinical evidence of post-surgical claudication or hardware failure, with well-healed and non-painful residual surgical scars and a flexion contracture deformity of 10 degrees.  

As such, the Board finds that the disability picture presented more closely approximates the criteria for the minimum 30 percent evaluation under Diagnostic Code 5055 for postoperative left TKA with impairment on the basis of intermediate degrees of residual weakness, pain and limitation of motion.  Thusly, the 30 percent evaluation assigned for the period from June 1, 2010, onwards, is deemed to appropriately compensate the Veteran for his level of left knee impairment.  Assignment of an evaluation above 30 percent is not warranted as limitation of extension to 30 degrees is not demonstrated, such that a 40 percent evaluation may be assigned under Diagnostic Code 5261, nor does the evidence objectively demonstrate the presence of ankylosis, which is an orthopedic condition in which the affected joint is fused and immobile at a set angle, such that an evaluation above 30 percent may be assigned under Diagnostic Code 5256.  The evidence does not also demonstrate the presence of impairment of the left tibia and fibula due to nonunion with loose motion that requires a supportive brace, per the clinical record and the Veteran's own credible oral testimony in October 2010.  In the absence of any clinical evidence of recurrent subluxation or instability, assignment of a separate evaluation under Diagnostic Code 5257 is also not warranted.  Therefore, in view of the foregoing discussion, the claim for a rating increase in excess of 30 percent for a service-connected left TKA from June 1, 2010 must be denied.  Because the evidence in this case is not approximately balanced with respect to this aspect of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(d.)  Extraschedular consideration.

A rating in excess of the assigned schedular evaluation for the Veteran's service-connected left knee disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected left knee disability has presented such an unusual or exceptional disability picture at any time from April 2002 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  In this case, although the evidence of record shows that the Veteran receives regular treatment for his left knee disability, which includes two TKA surgeries during the pendency of the claim, this surgical history does not represent nor mean the same thing as being frequently hospitalized for his service-connected left knee disability.  Although the clinical evidence, including the SSA records associated with the claim, indicates that the Veteran is limited in his capacity to engage in any occupation that requires him to perform physical activities that involve prolonged standing or walking, there is no clinical evidence that deems him to be precluded from performing sedentary work.  In this regard, the VA examinations conducted during the pendency of the claim all indicate that he was at least capable of sedentary work and was able to perform his normal activities of daily living.  Although the Veteran stated at his October 2010 hearing that his knee become uncomfortable with prolonged sitting, he indicated he could relieve the discomfort by moving around briefly, which is an activity that is performed regularly by persons engaged in the normal course of sedentary work.  Therefore, the Board finds that the 40 percent rating assigned to the left knee prior to April 19, 2006; the 60 percent rating assigned to the left knee from June 1, 2007 to April 13, 2009; and the 30 percent rating assigned to the left knee from June 1, 2010, onwards, under the criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a, adequately contemplate his level of impairment for the periods at issue.  

The Board cannot concede that the Veteran's left knee disability, standing by itself, causes marked interference with his employment.  Furthermore, the clinical evidence fails to show that the disability picture created by the left knee disability is exceptional or unusual.  Having reviewed the record with these mandates in mind, the Board finds that the ratings presently assigned adequately reflect the state of the Veteran's left knee disability and that there is no evidentiary basis for referral of the case for extraschedular consideration.


(CONTINUED ON NEXT PAGE)

ORDER

An increased evaluation in excess of 40 percent for a left knee disability, rated as Osgood-Schlatter's disease, postoperative arthrotomy, for the period prior to April 19, 2006, is denied.

An increased evaluation in excess of 60 percent for a left knee disability, rated as left TKA, for the period from June 1, 2007 to April 13, 2009, is denied.

An increased evaluation in excess of 30 percent for a left knee disability, rated as left TKA, for the period from June 1, 2010, onwards, is denied.


REMAND

With regard to the claims of entitlement to service connection for a right knee disorder, a bilateral hip disorder, and a low back disorder (all including as secondary to service-connected left knee disability), the Board finds that there has not been sufficient compliance with its instructions in its prior remand of February 2012, regarding the question of whether or not the service-connected left knee disability aggravated the right knee disorder, a bilateral hip disorder, and a low back disorder (i.e., permanently worsened them beyond their natural progression).  The clinical evidence establishes on X-ray study that the Veteran presently has degenerative arthritic changes affecting his right knee, his hips, and his lumbosacral spine.  A prior VA examination conducted in February 2011 includes an opinion that the service-connected left knee disability did not aggravate the right knee, hips, and low back disabilities.  However, the opinion was presented in a brief and conclusory statement without any detailed discussion or supportive rationale.  As such, the Board determined in its February 2011 remand that the opinion was inadequate as to addressing the aggravation question and instructed the RO/AMC to schedule the Veteran for another VA examination, during which an opinion would be presented that would rectify the deficits of the earlier opinion with appropriate discussion of the medical facts of the case and current medical knowledge.  

Unfortunately, a review of the report of the March 2013 VA examination that was conducted pursuant to the February 2011 remand indicates that the question of aggravation was not even addressed in the opinion portion of the examination report.  As such, the examination remains inadequate and is not in substantial compliance with the instructions of the Board.  Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.)  Thus, the case must be remanded for the appropriate corrective action, ncluding referral of the Veteran's claims file for an addendum opinion addressing the question of whether it is as likely as not that there was aggravation of the arthritic disabilities of the Veteran's right knee, bilateral hips, and lumbosacral spine by his service-connected left knee disability.  The addendum opinion should, if possible, be obtained from the same VA clinician who examined the Veteran in March 2013.

As the TDIU claim on appeal is inextricably intertwined with the ultimate outcome of the claims for VA compensation for a chronic right knee disability, bilateral hip disability, and low back disability, the TDIU issue will be held in abeyance pending the development ordered in this remand.   

In view of the foregoing discussion, the claim is REMANDED to the RO/AMC for the following actions:

1.  Obtain all records of treatment that the Veteran has received from private or VA sources since August 2013 (the date of the latest treatment reports of record).  All such available records not previously associated with the Veteran's claims file must be obtained and associated with the evidence.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact.  38 C.F.R. § 3.159(e) (2013). 

2.  Then, provide the Veteran's claims file to the VA clinician who examined him in March 2013 or, if he/she is unavailable, to the appropriate VA clinician for an addendum opinion as to whether or not the Veteran's diagnosed right knee disorder, bilateral hip disorder, and/or low back disorder were aggravated by his service-connected left knee disorder. The claims folder must be made available to, and be reviewed by, the clinician before he/she renders his/her opinions.  A notation to the effect that this review has taken place should be made in the addendum.  [A new examination of the Veteran is not necessary unless deemed so.]  

The clinician should submit thorough, well-reasoned opinions as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diagnosed right knee disorder, bilateral hip disorder, and/or low back disorder was/were aggravated (i.e., permanently worsened beyond its normal progression) by the service-connected left knee disorder.  [If the Veteran is found to have a right knee disorder, bilateral hip disorder, or low back disorder that is aggravated by his service-connected left knee disorder, the examiner should quantify the approximate degree of aggravation for each such disability.] 

A complete rationale must be given for all opinions and conclusions expressed. If the examiner finds that he/she must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum opinions comply with the instructions of this REMAND and the questions presented herein.  If any opinion is deficient, it must be returned to the opining clinician for necessary corrective action, as appropriate.

4.  Then, readjudicate the claims of entitlement to service connection for right knee, bilateral hip, and low back disorders, all on direct bases and as secondary to the service-connected left knee disability; and entitlement to a TDIU.  If any benefit is not granted, furnish the Veteran and his representative a supplemental statement of the case and afforded them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


